DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because figures 26 have words/phrases in French rather than in English.  Corrected drawing sheets in compliance with 37 C.F.R. 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next action. 
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 6,119,507
Flosbach et al.
United States Patent 6,626,027
Davey
United States Patent 7,905,132
Chamberlain
United States Patent Application Publication 2009/0100909
Gross-Bley et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4, 9, 12, 15, 21, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davey.

    PNG
    media_image1.png
    589
    793
    media_image1.png
    Greyscale
With regard to claims 1 and 21 Davey discloses a method and apparatus for detecting a leak in a hollow component (reference item 20) having a hollow volume that is sealed.  The hollow component is placed in a test chamber (reference item 14) having a chamber interior volume.  A pressure differential is created between the hollow volume and the chamber interior volume using a pump (reference item 26) in order to draw out the gas in the chamber interior volume.   A tracer gas is then injected into the hollow volume.  Davey states that he tracer gas, such as hyperpolarized helium (He-3), "occurs naturally in very low concentration so that environmental contamination will have a negligible effect even when measuring extremely low leakage rates."  Therefore, the tracer gas is different than the gas in the chamber interior volume.  After the tracer gas injection step there is a waiting time.  See steps 140 and 150 in figure 3.  After the waiting time a sampling valve (reference item 38) is opened and a test gas within the chamber interior volume (which is a control chamber) is then concentrated in a sample transfer system using a piston pump (reference item 34) with a concentration chamber/sample volume.  After the concentration step the sample valve is closed and a transfer valve (reference item 42) is opened so that the concentrated test gas in the sample volume is delivered to a tracer gas sensor (reference item 16) in order to search for the presence of the tracer gas.
With regard to claim 2 Davey discloses cycling the piston pump in order to obtain and concentrate the tracer gas into a small volume prior to delivering the test gas to the sensor.  See column 4 (lines 35-68).  That is, Davey discloses a first sub-step of expanding the contents of the control chamber in order to feed the concentration chamber with the sample volume.  Davey then discloses a second sub-step of re-compressing the sample volume in order to ensure a concentration thereof before the step of searching for the presence of the tracer gas within said sample volume.  This second sub-step will require that the sampling valve be closed so that the test sample is not sent back to the chamber interior volume.  
With regard to claims 4 and 26 the test gas within the concentration chamber is mixed at least by "flash expanding" or "flash recompressing"; i.e., movement of the piston in the piston pump.
With regard to claim 9 the hollow volume will be at a pressure, P1, that is higher than the pressure, P2, in the chamber volume interior.  The tracer gas in the chamber volume interior will be sampled, concentrated, and searched for the presence of the tracer gas.
With regard to claim 12 the tracer gas is hyperpolarized helium.
With regard to claim 15 the chamber volume pressure is reduced to be less than atmospheric pressure.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 13, 14, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davey as applied to claims 1 and 21.
With regard to claim 3 and as discussed above Davey teaches cycling of a piston pump in order to concentrate a test gas in a concentration chamber.  Davey does not necessarily teach performing at least two sequences of the cycling of the piston pump.  However, it is considered obvious to one of ordinary skill to repeatedly cycle the piston pump (in combination with the required opening and closing of the sample valve and additional waiting times for the tracer gas to enter the chamber interior volume) so that "as much gas as possible has been transferred from leak test chamber 14 into the sample transfer system through a sample valve" as taught by Davey.
With regard to claim 13 one of ordinary skill can select the desired pressures for the hollow component (P1) and the test chamber (P2) in order to determine if there are leaks while not damaging the hollow component.  
With regard to claim 14 it would appear that the different gas is air.
With regard to claim 16 one of ordinary skill can select a waiting time sufficient to allow the tracer gas to leak from the hollow component.
With regard to claim 22 official notice is hereby taken that pneumatic piston pumps well known.  The use of air motor means would have been an obvious method in order to alternately move Davey's piston up and down. 
Claims 5, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Davey as applied to claim 1 above, and further in view of Flosbach et al.
With regard to claims 5 and 23 Davey's leak detector has a fluid communication line leading from the concentration chamber to the sensor.  Davey does not teach the use of a flow restrictor in the fluid communication line.  However, Flosbach et al. teach that it is known to use flow restrictors (reference item 41).  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Davey with the teachings of Flobach et al. in order to use a flow restrictor for the predicable benefit of obtaining a desired flow velocity for the sensor to detect the tracer gas.
With regard to claim 24 the hollow component in Davey is received within the test chamber.
Claims 6, 10, 11, 20, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Davey as applied to claims 1, 9, or 21 above, and further in view of Chamberlain.
With regard to claims 6, 10, 11, 23, and 25 Davey's leak detector has a fluid communication line leading from the concentration chamber to the sensor.  Davey does not teach the use of a membrane on the fluid communication line.  However, Chamberlain teach that it is known to provide a membrane (reference item 131A) that is either part of a leak detecting chamber or even external to the leak detecting chamber.  See at least column 4 (lines 56-68).  If the membrane is external to the leak detecting chamber then it must be in a fluid communication line leading to a tracer gas detection sensor.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Davey with the teachings of Chamberlain in order to provide a tracer gas-selective membrane for the leak detector for the predicable benefit of further concentrating the tracer gas to improve leak detecting sensitivity.
With regard to claims 10 and 11 the transfer of the gas through the membrane will be done prior to the searching for the trace gas.  Furthermore, official notice is hereby taken that it is well known in leak detecting to charge a component under test with the tracer gas (and search for the leaks from the component) or charge a chamber with the tracer gas and look for leaks into the component.
With regard claim 20 one of ordinary skill can use two or more membrane arranged in a cascade manner so that one membrane can still concentrate the tracer gas in case the other membrane is damaged.
Claim 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davey as applied to claim 1 above, and further in view of Chamberlain and Gross-Bley et al.
With regard to claims 7 and 18 Davey's leak detector has a piston pump forming a concentration chamber as discussed above.  The trace gas sensor is coupled to the concentration chamber using a fluid communication line leading from the concentration chamber to the sensor.  Davey does not teach the use of a membrane on the fluid communication line.  Davey does expressly mention that the detecting of the tracer gas is done within the concentration chamber.
Chamberlain teach that it is known to provide a membrane (reference item 131A) that is either part of a leak detecting chamber or even external to the leak detecting chamber.  See at least column 4 (lines 56-68).  If the membrane is external to the leak detecting chamber then it must be in a fluid communication line leading to a tracer gas detection sensor.  Furthermore, from Gross-Bley et al. it is known to provide a trace gas detector (reference item 15) for detecting a leak of a trace gas (helium) within a chamber (reference item 11) as show in figures 1 or 2.  The trace gas detector has a membrane (reference item 18) that is selective for helium and not for another gas within the chamber. 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Davey with the teachings of Chamberlain and Gross-Bley et al. in order to mount a helium sensor onto or in close fluid communication with the lower wall of the piston pump when a tracer gas such as helium or some other known tracer gas is used in lieu of He-3.  Furthermore, the membrane will further concentrate the tracer gas.
	With regard claim 19 one of ordinary skill can use two or more membrane arranged in a cascade manner so that one membrane can still concentrate the tracer gas in case the other membrane is damaged.
Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856